OPINION
By THE COURT
The above entitled cause is now being determined on application of plaintiff in error for rehearing. Accompanying the application is a ten page brief, very earnestly ■and persuasively urging its reasons for rehearing. We have examined this brief and the cases cited therein. The greater portion of the argument relates to the procedural questions discussed in our original opinion. In our judgment the cases cited and the excerpts from opinions and text are readily distinguishable from the procedure in the instant case. This question was given very careful consideration in our original opinion and we adhere to the principles therein announced.
Neither are we able to agree with counsel that the record discloses that the inter-pleader of the receiver admitted a sum of money in his hands in excess of the amount ordered by the court to be turned over to the Mortgage Company as a creditor of Ewing. The receiver specifically stated that the amount in his hands was $170.16 and this was the identical amount ordered to be paid by the court. The record discloses no controversial question between the receiver and the Mortgage Company as to why this amount was reduced beyond what it would be by a calculation on the ■ total allowed claim on the authorized dividend percentage. This question was discussed in our original opinion and need not be elaborated on further. The motion for rehearing will be overruled.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.